873 F.2d 1438Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Johnnie HENLEY, Petitioner--Appellant,v.R.F. WILSON, Court & Legal Records;  K.L. Osborne, AssistantWarden;  Cynthia Sydnor, Counselor, Respondents-Appellees.
No. 88-6814.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 9, 1989.Decided:  March 30, 1989.

Johnnie Henley, appellant pro se.
Mark R. Davis (Office of the Attorney General of Virginia), for appellees.
Before DONALD RUSSELL and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Johnnie Henley seeks to appeal the district court's order dismissing his petition for habeas corpus relief pursuant to 28 U.S.C. Sec. 2254 for failing to exhaust his state remedies on all of his claims.*   Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Henley v. Wilson, C/A No. 88-217-R (E.D.Va. Sept. 28, 1988).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
DISMISSED.



*
 Although Henley filed suit under 42 U.S.C. Sec. 1983, the district court properly construed his complaint as a habeas corpus petition